BY THE COURT. The demurrer must be overruled. The defendant, having property in his hands belonging to the estate of Davis McGee, may, in equity, be called upon for that property in any place. But upon the plea, (which already stands for an answer) and the answer, it is the opinion of the court, upon the merits, that the complainants are entitled to a decree for the amount of assets admitted by the defendant to be in his hands. As to the goods charged in the bill to have been unfairly obtained from the intestate, the whole weight of evidence is in *510favour of the defendant The answer is not •only not contradicted by evidence, but is strongly supported.